Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 27, 2020

The Court of Appeals hereby passes the following order:

A20A1230. CITY OF WAYCROSS ET AL. v. JACK BENNETT ET AL.

      This appeal was docketed on January 29, 2020. The appellant’s brief and
enumeration of errors were due to be filed no later than February 18, 2020. Court of
Appeals Rules 22 (a) and 23 (a). Appellant has not timely filed a brief and
enumeration of errors, and no extension of time for filing has been requested.
Accordingly, this appeal is DISMISSED. Court of Appeals Rules 7 and 23 (a).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/27/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.